Title: To Thomas Jefferson from Havré, 14 January [1789]
From: Havré, M.
To: Jefferson, Thomas


Paris, 14 Jan. [1789]. As president of the provincial assembly of Picardy, he supports the enclosed appeal of some merchants of Amiens who propose to send two ships to America for grain; this project, encouraged by the government, is based on principles of humanity, in that the merchants will turn over to the poor any profits they may receive. Asks TJ’s favorable consideration, and offers to forward any reply he may send.
